408 F.2d 379
71 L.R.R.M. (BNA) 2048
HICKMAN GARMENT CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18856.
United States Court of Appeals Sixth Circuit.
April 17, 1969.

Charles E. Sykes, Memphis, Tenn., W. Kerby Bowling, Memphis, Tenn., on brief, for petitioner.
Nancy M. Sherman, N.L.R.B., Washington, D.C., Marcel Mallet-Prevost, Asst. General Counsel, N.L.R.B., Washington, D.C., on brief, for respondent.
Before PHILLIPS, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
This case is before the Court upon the petition on Hickman Garment Corporation to review and set aside an order of the National Labor Relations Board.  The Board has filed a cross-petition for enforcement.  The decision and order of the Board are reported at 172 N.L.R.B. No. 118.


2
Upon consideration of the briefs and record and after hearing oral argument, the Court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
It is ordered that the decision of the Board be and hereby is enforced.


4
Entered by order of the court.